Per Curiam.

Upon the transcript of the record in this case, the errors are assigned thus: “Said plaintiff saith that there is manifest error in the record and proceedings of said Common Pleas in this, that judgment should have been rendered by said Court for said plaintiff in error, instead of having been rendered against him.”
The code requires a specific assignment of all the errors relied upon, to be entered upon the transcript. 2 R. S. p. 161.
It will at once be seen that the assignment, in the case at bar, is too general, and does not, therefore, meet the requirement of the statute. See Kimball v. Sloss, 7 Ind. R. 589; Hollingsworth v. The State, 8 id. 257; Boswell v. The State, id. 499. These authorities are directly in point, and decisive of the question under consideration.
It may also be noted that, on behalf of the appellant, there is no brief.
The judgment is affirmed with costs.